          Case 4:20-cv-00008-AT Document 310-7 Filed 10/09/20 Page 1 of 1




Section 10-3 - Additional indebtedness authorized.

     The City of Rome shall have authority to incur additional indebtedness as provided for by the
Constitution and general laws of the State of Georgia. There shall be levied by the governing authorities
of the City of Rome, prior to the issuance of such additional debt, a tax upon all of the taxable property
within the city collectible annually sufficient to pay in full the principal and interest of such additional debt
when and as due. Such tax shall be in addition to and separate from all other taxes levied by the taxing
authorities of the city and the collections of such tax shall be kept separate and shall be held, used and
applied solely for the payment of the principal and interest of such additional indebtedness.
